 



EXHIBIT 10.3
LUMINENT MORTGAGE CAPITAL, INC.
2003 STOCK INCENTIVE PLAN, AS AMENDED
1. PURPOSE OF PLAN
The purpose of the Luminent Mortgage Capital, Inc. 2003 Stock Incentive Plan
(this “Plan”) is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons of the Company and to attract, motivate and retain experienced and
knowledgeable independent directors. As used herein, “Corporation” means
Luminent Mortgage Capital, Inc., a Maryland corporation; “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation;
and “Company” means the Corporation and its Subsidiaries, collectively.
2. ELIGIBILITY

  2.1   Eligible Persons. The Administrator (as such term is defined in
Section 3.1) may grant awards under this Plan only to those persons that the
Administrator determines to be Eligible Persons. An “Eligible Person” is any
person who is either: (a) an officer (whether or not a director) or employee of
the Company; (b) a director of the Company; or (c) an individual consultant or
advisor who renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Company in a
capital-raising transaction or as a market maker or promoter of the Company’s
securities) to the Company and who is selected to participate in this Plan by
the Administrator; provided, however, that a person who is otherwise an Eligible
Person under clause (c) above may participate in this Plan only if such
participation would not adversely affect either the Corporation’s eligibility to
use Form S-8 to register under the Securities Act of 1933, as amended (the
“Securities Act”), the offering of shares issuable under this Plan by the
Company or the Corporation’s compliance with any other applicable laws. An
Eligible Person who has been granted an award (a “participant”) may, if
otherwise eligible, be granted additional awards if the Administrator shall so
determine.     2.2   Ownership Limit. Notwithstanding anything else contained
herein or in any award hereunder to the contrary, no Person may receive Common
Stock upon the grant, exercise or payment of an award to the extent that it will
cause such Person to Beneficially Own or Constructively Own Capital Stock in
excess of the Ownership Limit. If a Person would be entitled to receive or
acquire shares of Common Stock but for the limitation of the preceding sentence,
the Corporation shall have the right to deliver to the Person, in lieu of Common
Stock, a check or cash in the amount equal to the value of the Common Stock
otherwise deliverable, subject to any applicable tax withholding or other
authorized deductions. For purposes of this limitation, the terms “Person,”
“Beneficially Own,” “Constructively Own,” “Capital Stock,” and “Ownership Limit”
are used as defined in the Corporation’s Articles of Incorporation.

3. PLAN ADMINISTRATION

  3.1   The Administrator. This Plan shall be administered by and all awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board of Directors of the Corporation (the “Board”) or one or more
committees appointed by the Board or another committee (within its delegated
authority) to administer all or certain aspects of this Plan. Any such committee
shall be comprised solely of one or more directors or such number of directors
as may be required under applicable law. A committee may delegate some or all of
its authority to another committee so constituted. The Board or a committee
comprised solely of directors may also delegate, to the extent permitted by the
Maryland General Corporation Law and any other applicable law, to one or more
officers of the Corporation, its powers under this Plan (a) to designate the
officers and employees of the Company who will receive grants of rights or
options to purchase shares of Common Stock (as defined in Section 4.1), and
(b) to determine the number of rights or options to be received by them,
pursuant to a resolution that specifies the total number of rights or options
that may be granted under the delegation, provided that no officer may be
delegated the power to designate himself or herself as a recipient of such
options or rights. The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.
Notwithstanding the foregoing, only the Board (and not any delegate of the
Board) may approve an award grant to a member of the Board who is not employed
by the Corporation or one of its Subsidiaries. Unless otherwise provided in the
Bylaws of the Corporation or the applicable charter of any Administrator: (a) a
majority of the members of the acting Administrator shall constitute a quorum,
and (b) the vote of a majority of the members present assuming the presence of a
quorum or the unanimous written consent of the members of the Administrator
shall constitute action by the acting Administrator.

 



--------------------------------------------------------------------------------



 



  3.2   Powers of the Administrator. Subject to the express provisions of this
Plan and compliance with Section 2-203 of the Maryland General Corporation Law,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

  (a)   determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;     (b)   grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;     (c)   approve the
forms of award agreements (which need not be identical either as to type of
award or among participants);     (d)   construe and interpret this Plan and any
agreements defining the rights and obligations of the Company and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;     (e)   cancel, modify, or waive
the Corporation’s rights with respect to, or modify, discontinue, suspend, or
terminate any or all outstanding awards, subject to any required consent under
Section 8.6.5;     (f)   accelerate or extend the vesting or exercisability or
extend the term of any or all such outstanding awards (in the case of options or
stock appreciation rights, within the maximum ten-year term of such awards) in
such circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under
Section 8.6.5;     (g)   adjust the number of shares of Common Stock subject to
any award, adjust the price of any or all outstanding awards, reprice any or all
outstanding awards (by amendment, exchange, or other means) or otherwise change
previously imposed terms and conditions, in such circumstances as the
Administrator may deem appropriate, in each case subject to Sections 4 and 8.6;
    (h)   determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator’s action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);    
(i)   determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;     (j)   acquire or settle (subject to Sections 7 and
8.6) rights under awards in cash, stock of equivalent value, or other
consideration; and     (k)   determine the fair market value of the Common Stock
or awards under this Plan from time to time and/or the manner in which such
value will be determined.

  3.3   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including,

2



--------------------------------------------------------------------------------



 



without limitation, attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.

  3.4   Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.     3.5   Delegation. The Administrator may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or to third parties.

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

  4.1   Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.     4.2   Share Limits. The
maximum number of shares of Common Stock that may be delivered pursuant to
awards granted to Eligible Persons under this Plan (the “Share Limit”) is
1,850,000 shares. The maximum number of shares of Common Stock that may be
delivered pursuant to options qualified as incentive stock options granted under
this Plan is 1,850,000 shares. Each of the foregoing numerical limits is subject
to adjustment as contemplated by Section 4.3, Section 7.1 and Section 8.10.    
4.3   Awards Settled in Cash, Reissue of Awards and Shares. To the extent that
an award is settled in cash or a form other than shares of Common Stock, the
shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares are delivered in respect of a dividend
equivalent, stock appreciation right, or other award, only the actual number of
shares delivered with respect to the award shall be counted against the share
limits of this Plan. Shares that are subject to or underlie awards which expire
or for any reason are cancelled or terminated, are forfeited, fail to vest, or
for any other reason are not paid or delivered under this Plan shall again be
available for subsequent awards under this Plan. Shares that are exchanged by a
participant or withheld by the Corporation as full or partial payment in
connection with any award under this Plan, as well as any shares exchanged by a
participant or withheld by the Company to satisfy the tax withholding
obligations related to any award under this Plan, shall be available for
subsequent awards under this Plan. Refer to Section 8.10 for application of the
foregoing share limits with respect to assumed awards.     4.4   Reservation of
Shares; No Fractional Shares; Minimum Issue. The Corporation shall at all times
reserve a number of shares of Common Stock sufficient to cover the Corporation’s
obligations and contingent obligations to deliver shares with respect to awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Corporation has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. No fewer than one hundred (100) shares may be purchased
on exercise of any award (or, in the case of stock appreciation or purchase
rights, no fewer than one hundred (100) rights may be exercised at any one time)
unless the total number purchased or exercised is the total number at the time
available for purchase or exercise under the award.

5. AWARDS

  5.1   Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Company. The types of awards that may be granted under this Plan are:

5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option (an “ISO”) within the meaning of Section 422 of the Code or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO,
otherwise it will be deemed to be a nonqualified stock

3



--------------------------------------------------------------------------------



 



option. The maximum term of each option (ISO or nonqualified) shall be ten
(10) years. The per share exercise price for each option shall be determined by
the Administrator and set forth in the applicable award agreement and, in the
case of an ISO, shall not be less than 100% of the fair market value of a share
of Common Stock on the date of grant of the option. When an option is exercised,
the exercise price for the shares to be purchased shall be paid in full in cash
or such other method permitted by the Administrator consistent with Section 5.4.
5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Company (or any parent or predecessor corporation to the extent required by and
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder), such options shall be treated as nonqualified stock options. In
reducing the number of options treated as ISOs to meet the $100,000 limit, the
most recently granted options shall be reduced first. To the extent a reduction
of simultaneously granted options is necessary to meet the $100,000 limit, the
Administrator may, in the manner and to the extent permitted by law, designate
which shares of Common Stock are to be treated as shares acquired pursuant to
the exercise of an ISO. ISOs may only be granted to employees of the Corporation
or one of its subsidiaries (for this purpose, the term “subsidiary” is used as
defined in Section 424(f) of the Code, which generally requires an unbroken
chain of ownership of at least 50% of the total combined voting power of all
classes of stock of each subsidiary in the chain beginning with the Corporation
and ending with the subsidiary in question). There shall be imposed in any award
agreement relating to ISOs such other terms and conditions as from time to time
are required in order that the option be an “incentive stock option” as that
term is defined in Section 422 of the Code. No ISO may be granted to any person
who, at the time the option is granted, owns (or is deemed to own under Section
424(d) of the Code) shares of outstanding Common Stock possessing more than 10%
of the total combined voting power of all classes of stock of the Corporation,
unless the exercise price of such option is at least 110% of the fair market
value of the stock subject to the option and such option by its terms is not
exercisable after the expiration of five years from the date such option is
granted.
5.1.3 Stock Appreciation Rights. A stock appreciation right or “SAR” is a right
to receive a payment, in cash and/or Common Stock, equal to the excess of the
fair market value of a specified number of shares of Common Stock on the date
the SAR is exercised over a per share amount (the “base price”) determined by
the Administrator and set forth in the applicable award agreement. The maximum
term of an SAR shall be ten (10) years. The Administrator may grant limited SARs
which are exercisable only upon a change in control or other specified event and
may be payable based on the spread between the base price of the SAR and the
fair market value of a share of Common Stock during a specified period or at a
specified time within a specified period before, after or including the date of
such event.
5.1.4 Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon.

  5.2   Award Agreements. Each award shall be evidenced by a written award
agreement in the form approved by the Administrator and executed on behalf of
the Corporation and, if required by the Administrator, executed by the recipient
of the award. The Administrator may authorize any officer of the Corporation
(other than the particular award recipient) to execute any or all award
agreements on behalf of the Corporation. The award agreement shall set forth the
material terms and conditions of the award as established by the Administrator
consistent with the express limitations of this Plan.     5.3   Deferrals and
Settlements. Payment of awards may be in the form of cash, Common Stock, other
awards or combinations thereof as the Administrator shall determine, and with
such restrictions as it may impose. The Administrator may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under this
Plan. The Administrator may also provide that deferred settlements include the
payment or crediting of interest or other earnings on the deferral amounts, or
the payment or crediting of dividend equivalents where the deferred amounts are
denominated in shares.     5.4   Consideration for Common Stock or Awards. The
purchase price for any award granted under this Plan or the Common Stock to be
delivered pursuant to an award, as applicable, may be paid by means of any
lawful consideration as determined by the Administrator, including, without
limitation, one or a combination of the following methods:

4



--------------------------------------------------------------------------------



 



  •   services rendered by the recipient of such award;     •   cash, check
payable to the order of the Corporation, or electronic funds transfer;     •  
notice and third party payment in such manner as may be authorized by the
Administrator;     •   the delivery of previously owned shares of Common Stock;
    •   by a reduction in the number of shares otherwise deliverable pursuant to
the award;     •   by delivery of one or more promissory notes from the Eligible
Person, provided that any such note shall be subject to terms and conditions
established by the Administrator and the requirements of applicable law; or    
•   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. In the event that the
Administrator allows a participant to exercise an award by delivering shares of
Common Stock previously owned by such participant and unless otherwise expressly
provided by the Administrator, any shares delivered which were initially
acquired by the participant from the Corporation (upon exercise of a stock
option or otherwise) must have been owned by the participant at least six months
as of the date of delivery. Shares of Common Stock used to satisfy the exercise
price of an option shall be valued at their fair market value on the date of
exercise. The Corporation will not be obligated to deliver any shares unless and
until it receives full payment of the exercise or purchase price therefor and
any related withholding obligations under Section 8.5 and any other conditions
to exercise or purchase have been satisfied. Unless otherwise expressly provided
in the applicable award agreement, the Administrator may at any time eliminate
or limit a participant’s ability to pay the purchase or exercise price of any
award or shares by any method other than cash payment to the Corporation.

  5.5   Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances: (a) the closing price of a share of Common Stock as
reported on the composite tape of the principal national securities exchange on
which the Common Stock is listed or admitted to trade (the “Exchange”) for the
date in question or, if no sales of Common Stock were made on the Exchange on
that date (or if the market has not closed at the applicable time), the closing
price of a share of Common Stock as reported on the composite tape of the
Exchange for the next preceding day on which sales of Common Stock were made on
the Exchange; or (b) if the stock is not listed or admitted to trade on a
national securities exchange, then the last trading price for a share of Common
Stock for the date in question (or as of the most recent trading date if there
were no sales of Common Stock on the date in question or if the market has not
closed at the applicable time) as furnished by the National Association of
Securities Dealers, Inc. (“NASD”). The Administrator may, however, provide with
respect to one or more awards that the fair market value shall equal the last
closing or trading price of a share of Common Stock as reported on the composite
tape of the Exchange or by the NASD available on the date in question or the
average of the high and low prices, or the average of the bid and asked prices,
of a share of Common Stock as reported on the composite tape of the Exchange or
by the NASD (or by a similar organization if the NASD is no longer reporting
such information) for the date in question or the most recent trading day. If
the Common Stock is not listed or admitted to trade on a national securities
exchange and if prices for the Common Stock are not furnished by the NASD, or if
the Common Stock is not actively traded as of the applicable date, the fair
market value of the Common Stock shall be the value as reasonably determined by
the Administrator for purposes of the award in the circumstances. The
Administrator also may adopt a different methodology for determining fair market
value with respect to one or more awards if a different methodology is necessary
or advisable to secure any intended favorable tax, legal or other treatment for
the particular award(s) (for example, and without limitation, the Administrator
may provide that fair market value for purposes of one or more awards will be
based on an average of closing prices (or the average of high and low daily
trading prices) for a specified period preceding the relevant date).     5.6  
Transfer Restrictions.

5.6.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.6, by applicable law and by the award
agreement, as the same may be amended, (a) all awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (b) awards shall be

5



--------------------------------------------------------------------------------



 



exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.
5.6.2 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:

  (a)   transfers to the Corporation,     (b)   the designation of a beneficiary
to receive benefits in the event of the participant’s death or, if the
participant has died, transfers to or exercise by the participant’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution,     (c)   transfers by gift to “immediate
family” as that term is defined in Rule 16a-1(e) promulgated under the
Securities Exchange Act of 1934, as amended,     (d)   if the participant has
suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or     (e)   the authorization
by the Administrator of “cashless exercise” procedures with third parties who
provide financing for the purpose of (or who otherwise facilitate) the exercise
of awards consistent with applicable laws and the express authorization of the
Administrator.

Notwithstanding the foregoing or anything in Section 5.6.1, ISOs and restricted
stock awards shall be subject to any and all additional transfer restrictions
under the Code to the extent necessary to maintain the intended tax consequences
of such awards. Notwithstanding clause (c) above but subject to compliance with
all applicable laws, any contemplated transfer by gift to “immediate family” as
referenced in clause (c) above is subject to the condition precedent that the
transfer be approved by the Administrator in order for it to be effective.

  5.7   International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Company outside of the United States. Any
awards granted to such persons may be granted pursuant to the terms and
conditions of any applicable sub-plans, if any, appended to this Plan and
approved by the Administrator.     5.8   Certain Minimum Requirements That May
Apply Under California Securities Laws. The following limitations shall apply
with respect to awards under this Plan or, as the case may be, the
Administrator’s authority with respect thereto; provided that the following
limitations shall apply only to the extent required in order to satisfy
applicable securities laws:

  (a)   Subject to any applicable termination of employment rules, each option
and restricted stock award granted under this Plan shall vest and become
exercisable at a rate of less than 20% per year over five years after the date
the option is granted, except that an option or restricted stock award granted
to an officer, director, or consultant of the Company shall not be subject to
this minimum vesting requirement.     (b)   Subject to any greater amount that
may be required pursuant to the terms hereof, in no case will the per share
exercise price of an option or the purchase price of a share of restricted stock
granted under this Plan be less than 85% of fair market value of the Common
Stock on the date of grant of the award.     (c)   Subject to any greater amount
that may be required pursuant to the terms hereof, in no case will the per share
exercise price of an option or the purchase price of a share of restricted stock
granted under this Plan to a 10% stockholder described in Section 5.1.2 be less
than 110% of fair market value of the Common Stock on the date of grant in the
case of an option or, in the case of a restricted stock grant, 100% of the fair
market value of the Common Stock on the date of grant.     (d)   The Corporation
shall provide the recipients of awards under this Plan with financial statements
of the Corporation at least annually.     (e)   Subject to such longer period as
the Administrator may provide in the circumstances, each option granted under
this Plan, to the extent exercisable on the date the option holder’s employment
by or service to the Company terminates, shall continue to be exercisable for at
least six months after such date of termination if the termination is the result
of the option holder’s death or disability, or shall continue to be exercisable
for at least thirty (30) days after such date of termination if

6



--------------------------------------------------------------------------------



 



the termination is caused by any other reason (other than a termination for
cause as defined in the applicable award agreement). In no case, however, may an
option be exercised after the expiration of its stated maximum term and in all
cases awards remain subject to earlier termination pursuant to Section 7.
6. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

  6.1   General. The Administrator shall establish the effect of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee or director
of the Company and provides other services to the Company, the Administrator
shall be the sole judge for purposes of this Plan (unless a contract or the
award otherwise provides) of whether the participant continues to render
services to the Company and the date, if any, upon which such services shall be
deemed to have terminated.     6.2   Events Not Deemed Terminations of
Employment. Unless Company policy or the Administrator otherwise provides, the
employment relationship shall not be considered terminated in the case of
(a) sick leave, (b) military leave, or (c) any other leave of absence authorized
by the Company or the Administrator; provided that unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than ninety (90) days. In the case of any employee of the
Company on an approved leave of absence, continued vesting of the award while on
leave from the employ of the Company may be suspended until the employee returns
to service, unless the Administrator otherwise provides or applicable law
otherwise requires. In no event shall an award be exercised after the expiration
of the term set forth in the award agreement.     6.3   Effect of Change of
Subsidiary Status. For purposes of this Plan and any award, if an entity ceases
to be a Subsidiary of the Corporation a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Person in respect
of such Subsidiary who does not continue as an Eligible Person in respect of
another entity within the Company after giving effect to the Subsidiary’s change
in status.

7. ADJUSTMENTS; ACCELERATION

  7.1   Adjustments. Upon or in contemplation of: any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split (“stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the Corporation as an entirety; then
the Administrator shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:

  (a)   proportionately adjust any or all of (1) the number and type of shares
of Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any or all outstanding awards, (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, or (5) (subject to Section 7.7) the performance standards
applicable to any outstanding awards, or     (b)   make provision for a cash
payment or for the assumption, substitution or exchange of any or all
outstanding share-based awards or the cash, securities or property deliverable
to the holder of any or all outstanding share-based awards, based upon the
distribution or consideration payable to holders of the Common Stock upon or in
respect of such event.

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. With respect to any award of an ISO, the Administrator may
make such an adjustment that causes the option to cease to qualify as an ISO
without the consent of the affected participant.

7



--------------------------------------------------------------------------------



 



In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally. In the case of any stock split or reverse stock split,
if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.

  7.2   Automatic Acceleration of Awards. Upon a dissolution of the Corporation
or other event described in Section 7.1 that the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock), then
each then outstanding option and SAR shall become fully vested, all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award; provided that such acceleration provision
shall not apply, unless otherwise expressly provided by the Administrator, with
respect to any award to the extent that the Administrator has made a provision
for the substitution, assumption, exchange or other continuation or settlement
of the award, or the award would otherwise continue in accordance with its
terms, in the circumstances.     7.3   Possible Acceleration of Awards. Without
limiting Section 7.2, in the event of a Change in Control Event (as defined
below), the Administrator may, in its discretion, provide that any outstanding
option or SAR shall become fully vested, that any share of restricted stock then
outstanding shall fully vest free of restrictions, and that any other award
granted under this Plan that is then outstanding shall be payable to the holder
of such award. The Administrator may take such action with respect to all awards
then outstanding or only with respect to certain specific awards identified by
the Administrator in the circumstances. For purposes of this Plan, “Change in
Control Event” means any of the following:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 20% or
more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control Event; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections (c)(1), (2) and (3) below;     (b)   Individuals
who, as of the Effective Date, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;     (c)   Consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving the Corporation or any of its Subsidiaries, a
sale or other disposition of all or substantially all of the assets of the
Corporation, or the acquisition of assets or stock of another entity by the
Corporation or any of its Subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 20% or more of,

8



--------------------------------------------------------------------------------



 



respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of 20% existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

  (d)   Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation other than in the context of a
transaction that does not constitute a Change in Control Event under clause
(c) above.

  7.4   Early Termination of Awards. Any award that has been accelerated as
required or contemplated by Section 7.2 or 7.3 (or would have been so
accelerated but for Section 7.5, 7.6 or 7.7) shall terminate upon the related
event referred to in Section 7.2 or 7.3, as applicable, subject to any provision
that has been expressly made by the Administrator, through a plan of
reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the transaction, the holder of
such award shall be given reasonable advance notice of the impending termination
and a reasonable opportunity to exercise his or her outstanding options and SARs
in accordance with their terms before the termination of such awards (except
that in no case shall more than ten days’ notice of accelerated vesting and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event).     7.5   Other Acceleration Rules.
Any acceleration of awards pursuant to this Section 7 shall comply with
applicable legal requirements and, if necessary to accomplish the purposes of
the acceleration or if the circumstances require, may be deemed by the
Administrator to occur a limited period of time not greater than thirty
(30) days before the event. Without limiting the generality of the foregoing,
the Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the
award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.     7.6   Possible Rescission of Acceleration. If
the vesting of an award has been accelerated expressly in anticipation of an
event or upon stockholder approval of an event and the Administrator later
determines that the event will not occur, the Administrator may rescind the
effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested awards.     7.7   Golden Parachute Limitation.
Notwithstanding anything else contained in this Section 7 to the contrary, in no
event shall an award be accelerated under this Plan to an extent or in a manner
which would not be fully deductible by the Company for federal income tax
purposes because of Section 280G of the Code, nor shall any payment hereunder be
accelerated to the extent any portion of such accelerated payment would not be
deductible by the Company because of Section 280G of the Code. If a participant
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the participant may by written notice to the Company designate
the order in which such parachute payments will be reduced or modified so that
the Company is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, an
employment or other agreement with the participant may expressly provide for
benefits in excess of amounts determined by applying the foregoing Section 280G
limitations.

8. OTHER PROVISIONS

  8.1   Compliance with Laws. This Plan, the granting and vesting of awards
under this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company

9



--------------------------------------------------------------------------------



 



as the Administrator may deem necessary or desirable to assure compliance with
all applicable legal and accounting requirements.

  8.2   Employment Status. No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.     8.3   No Employment/Service Contract. Nothing
contained in this Plan (or in any other documents under this Plan or in any
award) shall confer upon any Eligible Person or other participant any right to
continue in the employ or other service of the Company, constitute any contract
or agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the Company
to change a person’s compensation or other benefits, or to terminate his or her
employment or other service, with or without cause. Nothing in this Section 8.3,
however, is intended to adversely affect any express independent right of such
person under a separate employment or service contract other than an award
agreement.     8.4   Plan Not Funded. Awards payable under this Plan shall be
payable in shares or from the general assets of the Corporation, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Company by reason of any
award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company and any
participant, beneficiary or other person. To the extent that a participant,
beneficiary or other person acquires a right to receive payment pursuant to any
award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company.     8.5   Tax Withholding. Upon any exercise,
vesting, or payment of any award or upon the disposition of shares of Common
Stock acquired pursuant to the exercise of an ISO prior to satisfaction of the
holding period requirements of Section 422 of the Code, the Company shall have
the right at its option to:

  (a)   require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company may be required to withhold with
respect to such award event or payment; or     (b)   deduct from any amount
otherwise payable in cash to the participant (or the participant’s personal
representative or beneficiary, as the case may be) the minimum amount of any
taxes which the Company may be required to withhold with respect to such cash
payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.
8.6 Effective Date, Termination and Suspension, Amendments.
8.6.1 Effective Date. This Plan is effective as of June 4, 2003, the date of its
approval by the Board (the “Effective Date”). This Plan shall be submitted for
and subject to stockholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board, this Plan shall
terminate at the close of business on the day before the tenth anniversary of
the Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the

10



--------------------------------------------------------------------------------



 



Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.
8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.
8.6.3 Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 422 or 424 of the Code to
preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.
8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).
8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Company under any award granted under this Plan prior to the
effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

  8.7   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.     8.8   Governing Law; Severability.

8.8.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Maryland.
8.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

  8.9   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.     8.10   Stock-Based
Awards in Substitution for Stock Options or Awards Granted by Other Corporation.
Awards may be granted to Eligible Persons under this Plan in substitution for or
in connection with an assumption of employee stock options, SARs, restricted
stock or other stock-based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Company, in connection
with a distribution, merger or other reorganization by or with the granting
entity or an affiliated entity, or the acquisition by the Company, directly or
indirectly, of all or a substantial part of the stock or assets of the employing
entity. The awards so granted need not comply with other specific terms of this
Plan, provided the awards reflect only adjustments giving effect to the
assumption or substitution consistent with the conversion applicable to the
Common Stock in the transaction and any change in the issuer of the security.
Any shares that are delivered and any awards that are granted by, or become
obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Company in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under this Plan.     8.11  
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

11



--------------------------------------------------------------------------------



 



  8.12   No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
subsidiary, (d) any dissolution or liquidation of the Corporation or any
subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any subsidiary, as a result
of any such action.     8.13   Other Company Benefit and Compensation Programs.
Payments and other benefits received by a participant under an award made
pursuant to this Plan shall not be deemed a part of a participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Company or its
subsidiaries.

12